UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6427



JESSE JAMES PRITCHARD, JR.,

                                              Plaintiff - Appellant,

          versus


RONALD J. ANGELONE; GENE M. JOHNSON; JACK LEE;
M. E. QUINONES, Doctor; MS. JEWELL; MS. HARR;
CORRECTIONAL OFFICER KOGER; LIEUTENANT L.
FLEMING, a/k/a Moose; JOHN HONAKER, Sergeant;
GENE SHINAULT; SERGEANT HARRISON; NURSE KEEN;
JOHN & JANE DOES,

                                             Defendants - Appellees,
          and


JANET SALYER; JULIE VASS; MCI CORPORATION;
GEORGE DEEDS; L. MULLINS; LIEUTENANT SHELTON;
CHARLES R. ROSE, Sergeant,

                                                          Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-99-29407)


Submitted:   July 19, 2002                  Decided:   August 5, 2002


Before WILKINS, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Jesse James Pritchard, Jr., Appellant Pro Se. Christopher Garrett
Hill, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia; Peter Duane Vieth, WOOTEN & HART, P.C., Roanoke,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Jesse James Pritchard, Jr., appeals the district court’s

orders entering judgment for Pritchard in accordance with a jury

verdict on one claim in this 42 U.S.C.A. § 1983 (West Supp. 2002)

action, dismissing certain claims, and entering summary judgment

for Defendants on the remaining claims.      We have reviewed the

record, the district court’s orders and the informal brief and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    See Pritchard v. Angelone, No. CA-99-29407

(W.D. Va. Feb. 4, 2002; Jan. 4 & 18, 2002; Oct. 25, 2001).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                                2